Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 8/19/22.  Claims 1-20 are pending.
2.	Applicants' arguments filed 8/19/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 4-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of KNECHT et al (U.S. 20210294813 A1 hereinafter, “KNECHT”).
8.	With respect to claim 1,
Bae discloses a method of linking data sets, the method comprising:
receiving, by a linking module on a data access computing system and from a user on a client computing system, a selection of a first column of a first data (Bae Abstract, [0019], [0059], Fig 3 e.g. Fig. 3 where column names representing the column content of databases are selected; [Abstract] The system and method takes an SQL sentence for a database from a user. [0059] As an example, as shown in FIG. 3, the SQL generator 36 shows a list screen of the DB tables present in the DB and field names within the DB tables and provides a screen for establishing a relationship between the DB tables, an SQL generation screen, etc.);
in response to the selection, generating, by the linking module, a query based on a relationship between the first column of the first data set and the second column of the second data set (Bae [0057] – [0067] e.g. [0057] The DB object generating unit 31 receives an SQL sentence for querying the DB 80 from the developer 11 and generates a DB object of the SQL sentence.  Preferably, the DB object generating unit 31 provides the SQL generator 36 for querying the DB 80 and receives the SQL sentence generated by the SQL generator 36. [0059] As an example, as shown in FIG. 3, the SQL generator 36 shows a list screen of the DB tables present in the DB and field names within the DB tables and provides a screen for establishing a relationship between the DB tables, an SQL generation screen, etc.); and
presenting, on the client application on the client computing system by the linking module, a third data set based on a response to the query (Bae [0042], [0044], [0045], [0048] – [0050], [0056], [0066] – [0068] and Figs. 1-2 & 5-6 e.g. [0045] The report viewer 50 is installed in the user terminal 20 and executed by the user 21 to allow the user 21 to view the report. [0048] Moreover, the report preparation system 30 supports the preparation of an Excel™ display object on an Excel™ spreadsheet based on the queried DB 80.  The report preparation system 30 is implemented by linking to Excel™ functions such that the developer 11 may prepare the Excel™ display object in the same way as the operation performed on the Excel™ spreadsheet. [0049] That is, when the developer 11 prepares a report using the report preparation system 30, the user 21 views the prepared report through the report viewer 50. [0050] The report viewer 50 serves to decrypt the meta-information and display the content of the prepared report as it is on an Excel™ spreadsheet. The meta-information includes the DB object, the Excel™ display object, etc. The report viewer 50 shows the report by displaying the Excel™ display object on the Excel™ spreadsheet using the meta-information of the Excel™ display object. [0066] The cache generating unit 32 generates a pivot table cache based on the DB object.  The display object preparing unit 33 generates an Excel™ spreadsheet and receives the Excel™ display object on the generated Excel™ spreadsheet from the developer.  The data referenced by the Excel™ display object is based on the pivot table cache).
Although Bae substantially teaches the claimed invention, Bae does not explicitly indicate
receiving, from a client application on a client computing system, a selection of a first column of a first data set,
wherein the query targets a database on a cloud-based data warehouse;
from the cloud-based data warehouse, wherein the third data set comprises the first data set and at least a portion of the second data set.
KNECHT teaches the limitations by stating 
receiving, by a linking module on a data access computing system and from a client application on a client computing system, a selection of a first column of a first data set related to a second column of a second data set;
in response to the selection, generating, by the linking module, a query based on a relationship between the first column of the first data set and the second column of the second data set, wherein the query targets a database on a cloud-based data warehouse; and
presenting, on the client application on the client computing system by the linking module, a third data set based on a response to the query from the cloud-based data warehouse, wherein the third data set comprises the first data set and at least a portion of the second data set (KNECHT [0025], [0059], [0077], [0078], [0081], [0091], [0096], [0100] – [0102] and Figs. 5-6 e.g. [0025] Further the target data as produced by the improved ETL process, once loaded into the operational target database also allows for an increased performance when processing query request, browse requests, etc. which require access to large amounts of linked data, as such queries, browse requests etc. will be able to be handled by means of the linked data that was added to the target data during the ETL process, thereby reducing the need to make use of extensive, large scale, resource intensive operations during use of the operational target database.[0059] In this way, a more performant operational target database is realized as queries relating linked data can be handled based on the data present in the transformed target data the need for further extensive queries in the target data set. [0077] According to the embodiment shown, for example, first the first row of the publications table 222 is processed, then the second row, then the third row, etc. in the following way.  For each Mesh URI 526 of the MeshList column 524 of the first row 520 of the publications table it is checked whether the inverted relation KVS 420 already comprises a key for this Mesh URI.  If it does not a new key-value pair 550 is added comprising the Mesh URI 526 as key and the Publication URI 522 as value.  When processing the first row 520 of the publications table 222 as shown in FIG. 2, this thus means that for the mesh URI "URI/MESH/1" there is created a key value pair in the inverted relation KVS 420 with as key "URI/MESH/1" and as value the related publication URI 522 of the "Publ ID" column of this first row 520 of the publications table 522.  Also for the other mesh URI of the first row 520 of the publications table 222 in FIG. 1, namely "URI/MESH/2", there will be created a key value pair in the inverted relation KVS with as key "URI/MESH/2" and as value the related publication URI 522 of the "Publ ID" column of this first row 520, namely "URI/PUB/1". [0078] When processing each of the mesh URIs 526 of the MeshList column 524 of the second row 520 of the publications table 222 of FIG. 2, then the first Mesh URI "URI/MESH/1" will already be present as a key 526 in the inverted relation KVS. [0081] It is thus clear that, when each row of the publications table 222 in FIG. 2 is processed, there will be created in the inverted relation KVS 420, for each mesh URI 526 of the set 524 of the MeshList column of the rows 520 of the publication table a key-value pair comprising this mesh URI 526 as key and a set 554 comprising the aggregation of the publication URIs 522 related to this mesh URI 526 in the publications table 222.  [0091] This also covers embodiments in which this step is performed by processing individual data entities or subsets of data entities in parallel or concurrently, for example on multiple processors, multiple computing system, distributed computing systems, cloud computing systems, etc. [0096] However, these unique identifiers, and especially the preferred URIs of the second set 554 comprising the aggregation of the first data elements 524 that was added as data to the second data entity 540 for the thereby creation 450 of the fourth data entity 560 of the fourth data set 460, also allow for a suitable way to look up the linked data during subsequent semantic queries after the data set is loaded into the target database [as
receiving, by a linking module on a data access computing system and from a client application (e.g. a user query request, a user browse request, a user browse command) on a client computing system, a selection of a first column of a first data (e.g. "Publ ID" column of the publications table 522) set related to a second column of a second data set (e.g. "MESH ID" column of the MESH table 526);
in response to the selection, generating, by the linking module, a query (e.g. query; request) based on a relationship (e.g. linked data) between the first column of the first data set and the second column of the second data set, wherein the query targets a database on a cloud-based data warehouse (e.g. cloud computing systems); and
presenting, on the client application (e.g. browser to browse the corresponding result view 344) on the client computing system by the linking module, a third data set based on a response to the query from the cloud-based data warehouse (e.g. cloud computing systems), wherein the third data set comprises the first data set and at least a portion of the second data set (e.g. Mesh table with publication(s) added as data in Fig. 5)]. [0100] the operational database 300 processes inputs such as user requests, such as for example a query request, a browse request, etc. and the generation of corresponding outputs, such as for example the generation of corresponding result lists 342, result views 344, etc. without further interaction with the data sets of the ETL process 200. [0102] As shown, according to the embodiment of FIG. 7, when for example activating the link for the MeSH with Symbol D000001, the link could for example issue a browse command 334 for a corresponding result view 344 of the corresponding MeSH URI URI/MESH/1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bae and KNECHT, to provide an improved ETL process which is able to overcome above drawbacks and which is able to provide for a more efficient transformation phase.  Preferably the ETL process also produces target data, which once loaded in the target database results in a more performant target database, particularly in the context of large scale, linked data (KNECHT [0009]). 
9.	With respect to claim 2,
	KNECHT further discloses the query comprises a join of the first data set on the first column with the second data set on the second column (KNECHT [0076], [0098], [0101], claim 17 e.g. join operations).
10.	With respect to claim 4,
	Bae further discloses
accessing data indicating one or more relationships associated with the first data set;
identifying, from the data, the relationship between the first column of the first data set and the second column of the second data set; and
including, in a presentation of the first data set, based on the identified relationship, a selectable element (Bae [0019], [0057] – [0067], Figs 3, 4 and 6a e.g. [0059] As an example, as shown in FIG. 3, the SQL generator 36 shows a list screen of the DB tables present in the DB and field names within the DB tables and provides a screen for establishing a relationship between the DB tables, an SQL generation screen, etc.).
11.	With respect to claim 5,
	Bae further discloses receiving a selection of the selectable element (Bae [0028], [0034], [0076] – [0077], [0085], Figs 3, 4 and 6a e.g. select).
12.	With respect to claim 6,
	Bae further discloses wherein the first column of the first data set comprises a foreign key associated with the second column of the second data set, and wherein the second column of the second data set comprises a primary key of the second data set (Wong [0002], [0084], [0128] e.g. foreign key; primary and secondary data sets are linked together; parentKey).
13.	Claims 8-9 and 11-13 are same as claims 1-2 and 4-6 and are rejected for the same reasons as applied hereinabove.
14.	With respect to claim 10,
	Bae further discloses receiving an indication of the relationship between the first column of the first data set and the second column of the second data set (Bae [0019], [0057] – [0067], Figs 3, 4 and 6a e.g. [0059] As an example, as shown in FIG. 3, the SQL generator 36 shows a list screen of the DB tables present in the DB and field names within the DB tables and provides a screen for establishing a relationship between the DB tables, an SQL generation screen, etc.).
15.	Claims 15-20 are same as claims 8-13 and are rejected for the same reasons as applied hereinabove.

16.	Claims 3, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of KNECHT, and further in view of Wong.
17.	With respect to claim 3,
	Bae further discloses receiving an indication of the relationship between the first column of the first data set and the second column of the second data set (Bae [0019], [0057] – [0067], Figs 3, 4 and 6a e.g. [0059] As an example, as shown in FIG. 3, the SQL generator 36 shows a list screen of the DB tables present in the DB and field names within the DB tables and provides a screen for establishing a relationship between the DB tables, an SQL generation screen, etc.).
Although Bae and KNECHT combination substantially teaches the claimed invention, they do not explicitly indicate
wherein the third data set is based on a subset of the response to the query according to one or more filters.
Wong teaches the limitations by stating 
wherein the third data set is based on a subset of the response to the query according to one or more filters (Wong [0103] – [0112] e.g. Process 900 can then generate a query at the client system to perform a data blending operation on the dimensions of each of the one or more secondary data sets that are linked with the dimension of the primary data set (operation 904) and to communicate the client query to a backend server in communication with a database (operation 905) … Process 900 continues at operation 907 where the server is further configured to receive a query response from the database comprising the resulting data set … one or more filters can be applied to one or more of the multiple data sets to specify which dimensions are to be displayed in the visualization).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bae, KNECHT nd Wong, to provide an improved ETL process which is able to overcome above drawbacks and which is able to provide for a more efficient transformation phase.  Preferably the ETL process also produces target data, which once loaded in the target database results in a more performant target database, particularly in the context of large scale, linked data (KNECHT [0009]). 
18.	With respect to claim 7,
Wong further discloses
receiving another selection of a third column of the third data set related to a fourth column of a fourth data set;
in response to the other selection, generating another query based on a relationship between the third column of the third data set and the fourth column of the fourth data set; and
presenting a fifth data set based on a response to the other query (Wong [0002], [0054], [0058], [0079], [0084] e.g. [0054] When new dimensions or measures are dragged onto the visualization 440 (or otherwise selected), the visualization is updated accordingly, and the calculations for the data blend process may be triggered in the backend server transparent to the client system. [0058] A new visualization definition can then be generated and stored in the visualization tray 444 at the client. [0079] The global identifiers may be used in the queries 671 to determine what object in the data set to blend the data on (e.g., what column within the primary data set).  In one embodiment, the query comprises a JSON object.  During a data blend operation, the visualization definition and the entity model may be passed to the query builder 615.  The query builder 615 takes the visualization definition and generates the query 671. [0084] The inputs to the query builder 615 may include the visualization definitions and the global ID mapping from the entity model service.  The query builder 615 may look at the visualization definition to determine what objects reside on the various axes in the visualization of the client display.  The visualization definition also contains the relevant links for a particular visualization).
19.	Claim 14 is same as claim 7 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
20.	On pages 8-9, Applicant alleges Bae fails to teach “receiving, by a linking module on a data access computing system and from a client application on a client computing system, a selection of a first column of a first data set related to a second column of a second data set.”
	Examiner disagrees because:
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


21.	On page 9, Applicant alleges Bae fails to teach “presenting, on the client application on the client computing system by the linking module, a third data set based on a response to the query from the cloud-based data warehouse, wherein the third data set comprises the first data set and at least a portion of the second data set.”
	Examiner disagrees because:
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


22.	On pages 9-10, Applicant alleges Knecht does not disclose any approach as claimed whereby a client computing system provides a selection of a first column related to a second column to a linking module, a linking module that generates queries to a cloud-based data warehouse based on the selection, and presenting a third data set by the linking module on the client computing system as claimed, and Knecht merely discloses various ideas at a high level of generality that do not rise to the level of disclosing any of the features of these claims, let alone cure the deficiencies of Bae.
	Examiner disagrees because:
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “whereby a client computing system provides a selection of a first column related to a second column to a linking module, a linking module that generates queries to a cloud-based data warehouse based on the selection, and presenting a third data set by the linking module on the client computing system”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, as described in KNECHT [0025], [0059], [0077], [0078], [0081], [0091], [0096], [0100] – [0102] and Figs. 5-6, a system [as a linking module on a data access computing system] implemented the improved ETL process receives a user query request/a user browse command from a browser [as from a client application] selecting "Publ ID" column of the publications table 522 [as a first column of a first data set] linked to "MESH ID" column of the MESH table 526 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
[as a second column of a second data set], in response to the selection, the system generates a query/request (ETL process) to extract, load and transform the linked data [as based on a relationship] of "Publ ID" column of the publications table 522 and "MESH ID" column of the MESH table 526 from cloud computing systems [as cloud-based data warehouse] to Mesh table with publication(s) added as data in Fig. 5 [as the third data set comprises the first data set and at least a portion of the second data set], and is presented in the browser [as the client application] to browse the corresponding result view.
The disclosure reasonably describes the limitations of "
receiving, by a linking module on a data access computing system and from a client application on a client computing system, a selection of a first column of a first data set related to a second column of a second data set;
in response to the selection, generating, by the linking module, a query based on a relationship between the first column of the first data set and the second column of the second data set, wherein the query targets a database on a cloud-based data warehouse; and
presenting, on the client application on the client computing system by the linking module, a third data set based on a response to the query from the cloud-based data warehouse, wherein the third data set comprises the first data set and at least a portion of the second data set."

Conclusion
23.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 1, 2022